Citation Nr: 0014368	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-06 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include any personality disorder, a condition previously 
diagnosed as schizophrenia, and any other diagnosed 
psychosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to November 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board previously considered this case, and remanded it in 
September 1998.  The case has been returned to the Board for 
appellate review.

At an April 2000 hearing before the Board the veteran 
withdrew the issue of entitlement to service connection for 
drug and alcohol dependence. 


REMAND

The veteran filed his claim in July 1996.  In August 1996, 
the RO requested that the National Personnel Records Center 
in St. Louis, Missouri (NPRC) furnish his service medical 
records.  In response, the NPRC sent what it then indicated 
were all the available requested records to the RO in 
December 1996.  These records included July and August 1975 
outpatient treatment records for treatment of depression from 
the Naval Hospital at Cherry Point, North Carolina, as well 
as a January 1975 outpatient record, again from Naval 
Hospital Cherry Point, which found that the appellant's 
abdominal complaints were psychophysiologic in nature.  

In July 1987, the United States Marine Corps wrote to the 
veteran and noted that he had been discharged from service, 
in part, because of a character and behavioral disorder 
diagnosed by competent medical authority as a severe 
inadequate personality disorder.  The medical records 
referenced by the Marine Corps in their letter to the veteran 
are not, however, included in the claims folder.  As such, 
because they are pertinent to the final outcome of this case, 
further development is in order.

The Board further notes that in July 1997, the veteran, in a 
VA Form 21-4142, identified records of a psychiatric 
consultation that he said he undertook at Camp Lejeune, North 
Carolina in September or October 1975.  The VA Form 21-4142, 
not only authorized the RO to obtain these records but 
indicated the appellant's belief that they would support his 
claim.  Unfortunately, the claims file contains no 
documentation that the RO has ever requested either the NPRC, 
or Naval Hospital Cherry Point to furnish the specific 
psychiatric records identified by the veteran.

Federal departments and agencies must provide the Secretary 
with such information as the Secretary may request for the 
purpose of determining eligibility for or amounts of 
benefits, or verifying other information with respect 
thereto.  38 U.S.C.A. § 5106 (West 1991).  VA has an 
obligation in every case to request the service medical 
records of one claiming VA benefits.  

Recently, the fundamental importance of service, VA, and 
Social Security Administration records pertaining to medical 
care received by an applicant for VA benefits was emphasized 
by courts in cases that have involved the duty of VA under 
38 U.S.C.A. § 5107(a) to assist a claimant with the 
development of evidence.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (when VA fails to obtain pertinent service 
medical records requested by the claimant and fails to 
provide the claimant with a notice explaining the deficiency, 
the claim does not become final for purposes of appeal); 
Tetro v. West, 13 Vet. App. 404 (2000) (applying holding of 
Hayre to VA medical records and Social Security 
Administration records).  Therefore, the RO should take 
further action to attempt to add to the claims file any 
additional psychiatric records pertaining to the veteran.

In reaching this decision the Board notes that the veteran 
has contended that the records he identified in VA Form 21-
4142 would show that he developed a psychiatric disorder 
during service and thus would advance his claim of 
entitlement to service connection for a nervous condition.  
The Board takes this opportunity to inform the veteran, 
however, that in order for his claim to be considered on its 
merits, it first must be well grounded.  A well-grounded 
claim is a plausible claim, one either meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In general, for a well-grounded claim of 
entitlement to service connection for a disability to be 
established, competent evidence of record must show:  a 
current disability; the incurrence of an injury or disease 
during active service; and a nexus, or causal relationship, 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Evidence demonstrating the possibility that psychosis was 
manifested to a compensable degree within one year from the 
date of separation of service will satisfy the second of 
these three requirements.  See 38 C.F.R. §§ 3.307, 3.309 
(1999).

Evidence of record will be accepted as credible for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is incredible on its 
face.  King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
this evidence must be competent on the issue in concern.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  When the issue is 
medical in nature, such as medical nexus, etiology, or 
diagnosis, only expert evidence usually is regarded as 
competent.  Voerth v. West, 13 Vet. App. 117 (1999).  

The Board notes, however, that while there is competent 
evidence of record demonstrating the possibility that the 
veteran currently has a psychiatric disorder and while 
documentation may exist that he was diagnosed with a similar 
disorder during service at Camp Lejeune, there is at this 
point no competent evidence of record demonstrating the 
possibility of a nexus between the claimed current disability 
and anything occurring during service or the applicable post-
service presumptive period.  Should this factual situation 
continue the Board would have no alternative but to deny this 
claim as not well grounded.  

Therefore, this case is REMANDED for the following action:

The RO should contact the NPRC and Naval 
Hospital Camp Lejeune, North Carolina, 
and request that they attempt to provide 
the RO with any additional service 
medical or personnel records of the 
veteran available pertaining to care for 
or diagnoses of any psychiatric disorder.  
Copies of all records documenting the 
RO's development efforts should be 
included in the claims file.  The request 
to NPRC for personnel records includes a 
request for any medical or personnel 
records documenting a diagnosis of any 
psychiatric disorder, to include a severe 
inadequate personality disorder.  If 
either organization determines that all 
or a part of those records are 
unavailable, they should identify the 
unavailable records in a written reply to 
the RO and state the reason(s) that they 
are unavailable.

The RO should then readjudicate the claim presented.  The RO 
should consider the issue of entitlement to service 
connection on both a direct and a presumptive basis.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


